
	

114 HR 4440 IH: To amend the Act entitled “An Act to provide for the construction of the Cheney division, Wichita Federal reclamation project, Kansas, and for other purposes” to extend the authority of the Secretary of the Interior to carry out the Equus Beds Division of the Wichita Project.
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4440
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Pompeo introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Act entitled An Act to provide for the construction of the Cheney division, Wichita Federal reclamation project,
			 Kansas, and for other purposes to extend the authority of the Secretary of the Interior to carry out the Equus Beds Division of
			 the Wichita Project.
	
	
 1. Equus Beds DivisionSection 10(h) of the Act entitled An Act to provide for the construction of the Cheney division, Wichita Federal reclamation project, Kansas, and for other purposes (Public Law 86–787; 74 Stat. 1026; 120 Stat. 1473) is amended by striking 10 years and inserting 20 years.
		
